    Case 1:20-cv-06274-LAK Document 12-1 Filed 11/02/20 Page 1 of 31




                  20 Civ. 06274 (LAK)
                      United States District Court

                                for the

                    Southern District of New York



                  IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


           PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.
                                          DEFENDANTS-APPELLANTS,
                              —against—

SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY- ADMINISTERED
             ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.


 ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
     THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
    LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)


       SUPPLEMENTAL APPENDIX TO APPELLEE’S BRIEF
Case 1:20-cv-06274-LAK Document 12-1 Filed 11/02/20 Page 2 of 31




                                   Bijan Amini
                                   Avery Samet
                                   AMINI LLC
                                   131 West 35th Street
                                   12th Floor
                                   New York, NY 10001
                                   Tel.: (212) 490-4700
                                   bamini@aminillc.com
                                   asamet@aminillc.com
                                   Attorneys for Plaintiff-
                                   Appellee Salvatore LaMonica, as
                                   Chapter 7 Trustee
         Case 1:20-cv-06274-LAK Document 12-1 Filed 11/02/20 Page 3 of 31




                                    TABLE OF CONTENTS

Document Description                                      Date         Exhibit     Appendix
                                                                       No.         Page
Email from Michael Greenberg to Lynn Tilton;              12/21/2015   DX 97       A4185
copying Jean Luc Pelissier, Brian Stephen ‐ TransCare
‐ Summary of meeting with Wells Fargo
Email from Brian Stephen to Matt Nolan and Jean Luc       2/25/2016    JX 103      A4187
Pelissier, copying Glen Youngblood, Thomas Fuchs,
Thomas Milea, Earl Kossuth, Jean Luc Pelissier (CBA),
Michael Greenberg, Randy Jones and John Pothin -RE:
Securing Assets
Email from Brian Stephen to Dian Morgenroth - Re:         2/26/2016    PX 244      A4192
Transcendence Transit II, Inc./Paratransit Agreement
Exhibit D to Proposed Joint Pretrial Order – Trustee’s    5/14/2019    Dkt. 85-4   A4196
Designations to J. Husson Deposition
Excerpt of Designated Deposition Testimony of John        11/12/2018               A4203
Husson in LaMonica v. Tilton, et al, Adv. Proc. No. 18-
01021-smb
Case 1:20-cv-06274-LAK Document 12-1 Filed 11/02/20 Page 4 of 31




                                                    DX            97
                             A4185                LaMonica v. Tilton, et al.
                                                      18-01021-smb
Case 1:20-cv-06274-LAK Document 12-1 Filed 11/02/20 Page 5 of 31




                             A4186
Case 1:20-cv-06274-LAK Document 12-1 Filed 11/02/20 Page 6 of 31




                                                                          JX 103
                                                                   LaMonica v. Tilton, et al., 18-1021-smb

                             A4187
Case 1:20-cv-06274-LAK Document 12-1 Filed 11/02/20 Page 7 of 31




                             A4188
Case 1:20-cv-06274-LAK Document 12-1 Filed 11/02/20 Page 8 of 31




                             A4189
Case 1:20-cv-06274-LAK Document 12-1 Filed 11/02/20 Page 9 of 31




                             A4190
Case 1:20-cv-06274-LAK Document 12-1 Filed 11/02/20 Page 10 of 31




                             A4191
Case 1:20-cv-06274-LAK Document 12-1 Filed 11/02/20 Page 11 of 31




                                                                           PX 244
                                                                    LaMonica v. Tilton, et al., 18-1021-smb

                             A4192
Case 1:20-cv-06274-LAK Document 12-1 Filed 11/02/20 Page 12 of 31




                             A4193
Case 1:20-cv-06274-LAK Document 12-1 Filed 11/02/20 Page 13 of 31




                             A4194
Case 1:20-cv-06274-LAK Document 12-1 Filed 11/02/20 Page 14 of 31




                             A4195
     Case 1:20-cv-06274-LAK
18-01021-smb    Doc 85-4 FiledDocument
                               05/14/19 12-1  Filed05/14/19
                                          Entered   11/02/2014:51:01
                                                              Page 15 Exhibit
                                                                      of 31 D
                                   Pg 1 of 7




             LAMONICA V. TILTON, ET AL.

  EXHIBIT D TO PROPOSED JOINT PRETRIAL
                 ORDER

   TRUSTEE’S DESIGNATIONS TO J. HUSSON
               DEPOSITION




                                    A4196
     Case 1:20-cv-06274-LAK
18-01021-smb    Doc 85-4 FiledDocument
                               05/14/19 12-1  Filed05/14/19
                                          Entered   11/02/2014:51:01
                                                              Page 16 Exhibit
                                                                      of 31 D
                                   Pg 2 of 7


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re                                               Chapter 7
        TRANSCARE CORPORATION, et al.,              Case No. 16-10407 (SMB)
                            Debtors.                (Jointly Administered)

SALVATORE LAMONICA, as Chapter 7 Trustee
for the Estates of TransCare Corporation, et al.,   Adv. Proc. No. 18-01021
                           Plaintiff,
        v.
LYNN TILTON, et al.,
                           Defendants.



                    TRUSTEE’S DESIGNATIONS OF THE
        DEPOSITIONS OF JOHN HUSSON DATED NOVEMBER 12, 2018 AND
           DEFENDANTS’ OBJECTIONS AND CROSS-DESIGNATIONS




                                         A4197
         Case 1:20-cv-06274-LAK
    18-01021-smb    Doc 85-4 FiledDocument
                                   05/14/19 12-1  Filed05/14/19
                                              Entered   11/02/2014:51:01
                                                                  Page 17 Exhibit
                                                                          of 31 D
                                       Pg 3 of 7



      I.     Ien v. TransCare Corp., et al., Adv. Proc. No. 16-1033, Rule 30(b)(6) Deposition
             Transcript 1

           DESIGNATIONS                                                           CROSS DESIGNATIONS
           (PAGES/LINES)                         OBJECTION(S)                       (PAGES/LINES)
     1.    8:22-9:3
     2.    9:8-13:24
     3.                               17:23-18:17: Lack of personal
                                      knowledge; Improper lay
           16:25-18:25                opinion

                                      18:18-25: Hearsay

     4.                               19:10-23: Hearsay; Lack of
                                      foundation; Lack of personal
                                      knowledge
           19:7-21:8
                                      21:3-8: Lack of personal
                                      knowledge; Improper lay
                                      opinion

     5.    27:17-20
     6.    28:22-29:8                 Lack of relevance

     7.                               33:2-34:6: Lack of personal
                                      knowledge; Hearsay
           32:13-36:20                36:17-20: Lack of personal
                                      knowledge; Improper lay
                                      opinion

     8.    39:11-18
     9.                               42:12-23: Hearsay; Lack of
                                      personal knowledge
                                      42:24-43:16: Hearsay; Lack
                                      of personal knowledge; Lack
           42:6-45:9                  of relevance
                                      44:3-44:23: Hearsay; Lack of
                                      personal knowledge; Lack of
                                      relevance




1
 To the extent the Trustee withdraws any portion of the testimony designated herein, Defendants reserve all rights to
supplement their designations with some or all of the withdrawn testimony.




                                                      A4198
     Case 1:20-cv-06274-LAK
18-01021-smb    Doc 85-4 FiledDocument
                               05/14/19 12-1  Filed05/14/19
                                          Entered   11/02/2014:51:01
                                                              Page 18 Exhibit
                                                                      of 31 D
                                   Pg 4 of 7


       DESIGNATIONS                                     CROSS DESIGNATIONS
       (PAGES/LINES)             OBJECTION(S)             (PAGES/LINES)
                         44:24-45:5: Lack of
                         foundation; Lack of personal
                         knowledge; Lack of relevance

 10.                     50:8-14: Lack of relevance;
       48:15-51:6        Lack of foundation

 11.   53:23-54:12       Lack of relevance

 12.                     56:18-57:20: Lack of
                         relevance
       56:18-57:25       57:21-25: Lack of relevance;
                         Lack of personal knowledge;
                         Lack of foundation

 13.   58:2-60:8
 14.   63:16-65:16       Lack of personal knowledge

 15.   66:19-71:6
 16.   71:15-18

 17.   72:5-73:24        73:2-21: Hearsay

 18.   84:7-86:3         Lack of relevance

                         Lack of relevance; Lack of
 19.   87:22-88:2        personal knowledge

 20.   93:8-94:5         Lack of relevance

 21.                     Lack of personal knowledge;
       95:17-97:8        Lack of relevance

                         Lack of foundation; Lack of
 22.   98:22-99:4        relevance

 23.   99:10-23          Lack of relevance

 24.   100:12-101:18     Lack of relevance

 25.   107:18-108:2

 26.   109:13-110:9

 27.   112:22-114:10     Lack of relevance




                                     A4199
     Case 1:20-cv-06274-LAK
18-01021-smb    Doc 85-4 FiledDocument
                               05/14/19 12-1  Filed05/14/19
                                          Entered   11/02/2014:51:01
                                                              Page 19 Exhibit
                                                                      of 31 D
                                   Pg 5 of 7


        DESIGNATIONS                                             CROSS DESIGNATIONS
        (PAGES/LINES)                 OBJECTION(S)                 (PAGES/LINES)
  28.   114:22-116:16        116:4-16: Lack of relevance

  29.   116:17-119:16        Lack of relevance

                             120:21-121:11: Lack of
                             relevance
  30.   120:21-122:7
                             121:12-122:7: Lack of
                             relevance; Lack of foundation

  31.   123:9-22

  II.    Lamonica v. Tilton, et al., Adv. Proc. No. 18-1021, Rule 30(b)(6) Deposition
         Transcript

        DESIGNATIONS                                             CROSS DESIGNATIONS
        (PAGES/LINES)                OBJECTION(S)                  (PAGES/LINES)
 1.     10:25-11:25
 2.     12:2-14:5            Lack of relevance

 3.     14:14-15:16

 4.                          19:7-20:2: Improper lay
                             opinion; Lack of foundation

        16:14-22:15          20:14-21:5: Lack of relevance

                             21:6-22:15: Lack of
                             foundation; Lack of personal
                             knowledge; Lack of relevance

 5.     23:11-25:10
 6.     25:11-28:5
 7.                          Lack of foundation; Lack of
        29:9-31:5            personal knowledge

 8.     40:25-42:3
 9.                          46:13-47:7: Lack of relevance
                             47:8-48:10: Lack of
        44:3-50:11           relevance; Lack of personal
                             knowledge
                             48:11-50:11: Lack of




                                          A4200
     Case 1:20-cv-06274-LAK
18-01021-smb    Doc 85-4 FiledDocument
                               05/14/19 12-1  Filed05/14/19
                                          Entered   11/02/2014:51:01
                                                              Page 20 Exhibit
                                                                      of 31 D
                                   Pg 6 of 7


       DESIGNATIONS                                       CROSS DESIGNATIONS
       (PAGES/LINES)             OBJECTION(S)               (PAGES/LINES)
                         relevance

 10.   50:12-51:5
 11.   52:10-55:18
 12.   55:19-57:6

 13.   59:12-60:8
 14.   65:11-67:10       Lack of relevance

 15.   67:22-68:4        Lack of relevance

 16.   72:12-73:13
 17.                     76:19-77:5: Improper lay
       73:14-78:9        opinion

 18.   78:24-79:6

 19.   80:3-17

                         82:23-83:5: Improper lay
 20.   82:3-83:8         opinion

 21.   84:3-15

 22.   87:2-21           Lack of relevance

 23.   88:4-25           Lack of relevance; Hearsay

                         92:11-93:11: Lack of
                         relevance
 24.   92:11-95:4
                         93:12-95:4: Lack of
                         relevance; Hearsay

 25.   99:12-102:18      Lack of relevance; Hearsay

 26.   111:8-113:22      113:3-22: Lack of relevance

 27.   114:4-12          Lack of relevance; Hearsay

 28.   115:7-16
 29.   117:7-120:24
                                                       128:10-22
 30.   125:25-128:9




                                     A4201
      Case 1:20-cv-06274-LAK
 18-01021-smb    Doc 85-4 FiledDocument
                                05/14/19 12-1  Filed05/14/19
                                           Entered   11/02/2014:51:01
                                                               Page 21 Exhibit
                                                                       of 31 D
                                    Pg 7 of 7


        DESIGNATIONS                                      CROSS DESIGNATIONS
        (PAGES/LINES)            OBJECTION(S)               (PAGES/LINES)
  31.   129:13-131:15
  32.   132:15-133:11

Dated: May 14, 2019
       New York, New York
                                     STORCH AMINI PC

                                     By: s/ Avery Samet
                                         Bijan Amini
                                         Avery Samet
                                         Jaime B. Leggett
                                         New York, NY 10017
                                         Tel.: (212) 490-4100
                                         Fax: (212) 490-4208
                                         Email: bamini@storchamini.com
                                                 asamet@storchamini.com
                                                 jleggett@storchamini.com
                                         Attorneys for Plaintiff

Dated: May 14, 2019
       New York, New York
                                     PROSKAUER ROSE LLP

                                     By: s/ Michael T. Mervis
                                         Michael T. Mervis
                                         Timothy Q. Karcher
                                         Eleven Times Square
                                         New York, NY 10036-8299
                                         Tel.: (212) 969-3000
                                         Fax: (212) 969-2900
                                         Email: mmervis@proskauer.com
                                                 tkarcher@proskauer.com

                                         Nicole A. Eichberger (pro hac vice)
                                         650 Poydras Street
                                         Suite 1800
                                         New Orleans, LA 70130-6146
                                         Tel.: (504) 310-2024
                                         Fax: (504) 310-2022
                                         Email: neichberger@proskauer.com
                                         Attorneys for Defendants




                                     A4202
Case 1:20-cv-06274-LAK Document 12-1 Filed 11/02/20 Page 22 of 31




         11/12/2018 Husson Deposition Transcript
                       [Page 1-7; 82-83]




                             A4203
       Case 1:20-cv-06274-LAK Document 12-1 Filed 11/02/20 Page 23 of 31


                                                                              Page 1
 1
 2          UNITED STATES BANKRUPTCY COURT
 3          SOUTHERN DISTRICT OF NEW YORK
 4   --------------------------------X
 5   In re:
 6   TRANSCARE CORPORATION, et al,      Chapter 7
 7                    DEBTORS,
 8   --------------------------------X CASE NO:
     SALVATORE LAMONICA, as Chapter 7   16-10407
 9   Trustee of the Estates of             (SMB)
     TransCare Corporation, et al.,
10
                             Plaintiff,                          Jointly
11                                                             Administered
                    VS.
12
     LYNN TILTON, PATRIARCH PARTNERS
13   AGENCY SERVICES, LLC, PATRIARCH                            Adv. Proc.
     PARTNERS, LLC, PATRIARCH PARTNERS                         No. 18-1021
14   MANAGEMENT GROUP, LLC, ARK II CLO
     2001-1, LIMITED, ARK INVESTMENT
15   PARTNERS II, LP, LD INVESTMENTS,
     LLC, PATRIARCH PARTNERS II, LLC,
16   PATRIARCH PARTNERS III, LLC,
     PATRIARCH PARTNERS VIII, LLC,
17   PATRIARCH PARTNERS XIV, LLC,
     PATRIARCH PARTNERS XV, LLC,
18   TRANSCENDENCE TRANSIT, INC., and
     TRANSCENDENCE TRANSIT II, INC,
19
                      Defendants.
20   --------------------------------X
21       VIDEOTAPED DEPOSITION OF JOHN HUSSON
22            Monday, November 12, 2018
23                New York, New York
24   Reported by:
     AYLETTE GONZALEZ, RPR, CLR, CCR
25   JOB NO. 150938

                          TSG Reporting - Worldwide   877-702-9580
                                          A4204
       Case 1:20-cv-06274-LAK Document 12-1 Filed 11/02/20 Page 24 of 31


                                                                           Page 2
 1

 2                  DATE:      November 12, 2018
 3                  TIME:      3:14 p.m.
 4

 5

 6      Videotaped deposition of JOHN HUSSON,
 7   held at the offices of STORCH AMINI, P.C., 2
 8   Grand Central Tower, 140 East 45th Street,
 9   New York, New York          10017, pursuant to
10   NOTICE, before AYLETTE GONZALEZ, a
11   Registered Professional Reporter, Certified
12   LiveNote Reporter, Certified Court Reporter
13   and Notary Public of the States of New York
14   and New Jersey.
15

16

17

18

19

20

21

22

23

24

25


                        TSG Reporting - Worldwide   877-702-9580
                                        A4205
       Case 1:20-cv-06274-LAK Document 12-1 Filed 11/02/20 Page 25 of 31


                                                                           Page 3
 1

 2   A P P E A R A N C E S:
 3

 4   STORCH AMINI
 5   Special Counsel for Chapter 7 Trustee
 6   Salvatore LaMonica
 7            2 Grand Central Tower
 8            140 East 45th Street
 9            New York, New York                10017
10   BY:      BIJAN AMINI, ESQ.
11

12

13   PROSKAUER ROSE
14   Counsel for Defendants
15            Eleven Times Square
16            New York, New York                10036
17   BY:      MICHAEL MERVIS, ESQ.
18            NICOLE EICHBERGER, ESQ.
19

20

21

22

23

24

25


                        TSG Reporting - Worldwide   877-702-9580
                                        A4206
       Case 1:20-cv-06274-LAK Document 12-1 Filed 11/02/20 Page 26 of 31


                                                                           Page 4
 1

 2   A P P E A R A N C E S:
 3

 4   OUTTEN & GOLDEN
 5   Counsel for Ien Plaintiffs
 6            685 Third Avenue
 7            New York, New York                10017
 8   BY:      JACK RAISNER, ESQ.
 9            ROBERT FISHER, ESQ.
10

11

12

13

14   OTTERBOURG
15   Counsel for the Witness JOHN HUSSON
16            230 Park Avenue
17            New York, New York                10169
18   BY:      STANLEY LANE, JR., Esq.
19

20

21

22

23

24

25


                        TSG Reporting - Worldwide   877-702-9580
                                        A4207
       Case 1:20-cv-06274-LAK Document 12-1 Filed 11/02/20 Page 27 of 31


                                                                           Page 5
 1

 2   A P P E A R A N C E S:
 3

 4   LAMONICA, HERBST & MANISCALCO
 5   Counsel for the Trustee
 6            3305 Jerusalem Avenue
 7            Wantagh, New York               11793
 8   BY:      JOSEPH MANISCALCO, ESQ.
 9

10

11

12   PATRIARCH PARTNER
13            One Liberty Plaza
14            New York, New York                10006
15   BY:      WINDY McCRACKEN, ESQ.
16

17

18

19   ALSO PRESENT:
20            MALENE SCHJOENNING, Videographer
21

22

23

24

25


                        TSG Reporting - Worldwide   877-702-9580
                                        A4208
       Case 1:20-cv-06274-LAK Document 12-1 Filed 11/02/20 Page 28 of 31


                                                                           Page 6
 1         JOHN HUSSON (11/12/18)
 2        THE VIDEOGRAPHER:             Good afternoon.
 3   We're on the record to begin the
 4   deposition of representative of Wells
 5   Fargo Bank, John Husson in the matter
 6   of Salvatore Lamonica vs. Lynn Tilton,
 7   et al.
 8        The case is venued in the
 9   United States Bankruptcy Court
10   Southern District of New York.                    The
11   case number is 16-10407.
12        Today's date is Monday,
13   November 12, 2018.          The time is
14   3:15 p.m.    The deposition is taking
15   place at Storch Amini PC, 140 East
16   45th Street, 25th Floor, New York,
17   New York 10017.
18        The legal videographer is Malene
19   Schnoenning here on behalf of Story
20   Cloud.
21        The court reporter is
22   Aylette Gonzalez here on behalf of TSG
23   Reporting.
24        Counsel, beware, the microphone is
25   sensitive, may pick up whispers,

                        TSG Reporting - Worldwide   877-702-9580
                                        A4209
       Case 1:20-cv-06274-LAK Document 12-1 Filed 11/02/20 Page 29 of 31


                                                                           Page 7
 1                JOHN HUSSON (11/12/18)
 2        private conversations and cellular
 3        interference, which may be captured on
 4        the video, as well as taken down by
 5        the court reporter as part of the
 6        record of these proceedings.
 7               The witness know you're still
 8        under oath?
 9               THE WITNESS:           Yes.
10               THE VIDEOGRAPHER:                  You may
11        proceed.
12               MR. AMINI:         Before we start,
13        Michael, I think we've agreed, have we
14        not, that the transcript in the case
15        that was just taken in the WARN action
16        can be used in our action if as though
17        it were taken in our action?
18               MR. MERVIS:          Sure.
19               MR. AMINI:         That way, we'll avoid
20        any -- we'll avoid a lot of
21        repetition, put it that way.
22               MR. MERVIS:          Yes.
23               MR. AMINI:         All right.
24   J O H N     H U S S O N, resumed and testified
25   as follows:

                        TSG Reporting - Worldwide    877-702-9580
                                        A4210
       Case 1:20-cv-06274-LAK Document 12-1 Filed 11/02/20 Page 30 of 31


                                                                           Page 82
 1                  JOHN HUSSON (11/12/18)
 2         Q.     No.
 3                When did you find out about the
 4   fore- -- do you know what the -- did you come
 5   to an understanding that Ms. Tilton had
 6   foreclosed on certain businesses?
 7         A.     Yes.
 8         Q.     How did you find out about that?
 9         A.     I was alerted to that by our
10   counsel.
11         Q.     All right.           Were you alerted to it
12   after the fact?
13         A.     After the fact.
14         Q.     Were you told beforehand that it
15   was going to happen?
16         A.     No.     We had considered doing this
17   in a bankruptcy, but that never took place.
18   And then it was -- the companies were filed
19   and we found out about it, it was sort of done
20   unilaterally -- unilaterally without any
21   discussion or consideration given to us.
22   That's my recollection.
23         Q.     And did you believe that having
24   done it unilaterally without any discussion or
25   consideration given to us was a default under

                         TSG Reporting - Worldwide   877-702-9580
                                         A4211
       Case 1:20-cv-06274-LAK Document 12-1 Filed 11/02/20 Page 31 of 31


                                                                           Page 83
 1                  JOHN HUSSON (11/12/18)
 2   your Agreement?
 3                MR. MERVIS:           Objection to the
 4         form.
 5         A.     Oh, yes.
 6         Q.     You -- did you give consent to that
 7   foreclosure?
 8         A.     No.
 9                MR. AMINI:          All right.             Can we
10         take a break, a very short break.                       I
11         may be done.
12                THE VIDEOGRAPHER:                 We're now off
13         the record.         The time is 5:13 p.m.
14                (Whereupon, at this time, a short
15         break was taken.)
16                THE VIDEOGRAPHER:                 Back on the
17         record.      The time is 5:26 p.m.
18    EXAMINATION BY
19    MR. MERVIS:
20         Q.     Mr. Husson, my name's
21   Michael Mervis.       I represent the Defendants in
22   the lawsuit that Mr. Amini was just
23   questioning you about.
24         A.     Okay.
25         Q.     The one that was brought by

                        TSG Reporting - Worldwide   877-702-9580
                                        A4212
